ERICK, J.
The plaintiff is an architect. He sued the defendants to recover the reasonable value of certain plans and specifications which he alleged he furnished them. The plaintiff de- *428' dared and relied on an express contract respecting bis right to recover, but not with respect to the amount to which he alleged he was entitled. The court found the terms of the contract entered into between the parties to be precisely as testified to by the plaintiff, which was as follows:
“Mrs. Wines [one of the defendants] said, 'We are going to build a house, Mr. Pack, and we want to see if you can’t get us up 'some plans.’ They told me like this: To go ahead and get up the plans and specifications, with the understanding that, if I furnished the plans and could give them a bid that was satisfactory, I was to furnish the plans for nothing, furnish them with the contract; that, in case they accepted somebody else’s bid, they were to allow me for those plans; they were going to pay me for getting them up.”
Upon that subject the plaintiff also testified:
“I told them, 'Now, in ease you folks accept my bid, why, the plans won’t cost you anything; but,’ I said, 'if you get other contractors to bid, and you accept their bid, why then, of course, I would expect you to pay me what you would have to pay some other architect down town.’ ”
The court further found that plaintiff did prepare plans and specifications for a dwelling house; that the estimated cost of the dwelling proposed by said plans was $14,600; that the plans were rejected by the defendant Wines because the cost was excessive, and that the defendant Wines then informed the plaintiff that he did not propose to expend more than $10,000 for a dwelling; that the plaintiff then changed the plans so as to reduce the cost and offered to build the dwelling for $12,200, and again changed them to further reduce the cost and offered to build the house for $11,500, with a garage, but neither offer was accepted, and the plans were rejected by the defendants as unsatisfactory; that the plaintiff offered to erect a dwelling according to said last plans for $11,500,' and no less, but said offer was also rejected; that no bid by any one else was either solicited or made to erect a dwelling for the defendants in accordance with said plans or otherwise, and no- dwelling was erected. The foregoing substantially covers the facts found, and as *429conclusions of law tbe court found tbat tbe plaintiff bad declared upon an express contract by tbe terms of wbicb be was to prepare certain plans and specifications for wbicb be was to receive tbe reasonable value thereof ■ in case sucb plans were satisfactory to tbe defendants, and tbat, in view tbat plaintiff bad not furnished plans tbat were satisfactory, be could not recover. Judgment was therefore entered in favor of defendants.
We are of tbe opinion that tbe findings, conclusions of law, and judgment are right. There is no claim made tbat tbe defendants did not act in tbe best of faith both in arranging for tbe plans and in rejecting them because unsatisfactory for tbe reason tbat tbe dwelling, according to those plans, was too expensive. Nor is it contended tbat tbe plans were used in any way by tbe defendants. It is, however, insited by tbe plaintiff tbat tbe plans were obtained by tbe defendants because they intended to erect a dwelling, and tbat tbe plans in question were furnished them for tbat purpose, and hence they should pay tbe reasonable value thereof. No doubt tbe defendants desired and expected to build a dwelling, and ordered tbe plans with tbat end in view; but, according to tbe plaintiff’s own statements, they were to pay for them only if be “could give them a bid tbat was satisfactory.” There was therefore an express condition imposed to tbe effect tbat, unless plaintiff could make a bid for tbe erection of tbe dwelling wbicb was satisfactory to tbe defendants, be should receive no pay. It is thus of little, if any, consequence tbat tbe plans, as such, may have been satisfactory. While tbat fact is an element as a matter of course, yet it was not the only condition tbat plaintiff was bound to comply with before be can recover in this action. Before be can recover-be must prove tbat in connection with tbe plans be also made or furnished a bid for tbe erection of the dwelling wbicb, as to its cost, was satisfactory to tbe defendants, and this is so regardless of whether tbe defendants in tbe first instance said anything at all about tbe amount of a. bid tbat would be satisfactory. According to plaintiff’s own statements, be agreed to tbe condition that be should *430receive no pay, unless be furnished a satisfactory bid for the erection of the dwelling specified in the plans, and then only by way of profits derived from being awarded the contract to construct the dwelling. He, however, now wants to recover upon the sole ground that he furnished plans that were not disapproved, hence must be deemed satisfactory. To permit a recovery upon this view would be to allow a recovery by a plaintiff upon a contract he had not performed according to his own statements. This a court may not do. The alleged fact that the plans were delivered to the defendants is quite immaterial. Had the plaintiff alleged and proved that he had demanded those plans from the defendants, and that they had refused to return them to him, or if he had alleged and proved that the defendants had used the plans for their own benefit, he might stand in a different position before the court. As the matter now stands, however, the plaintiff is bound by the terms of his own contract. Those terms, according to his own statements, have not been breached by the defendants, and hence he has no cause of action against them, or either of them.
The judgment is therefore affirmed, with costs.